DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 2–21 are pending in this application.
Claim 1 is canceled.
Claims 2–21 are rejected.
Claim Objections
Objections to claims 6, 13 and 20 are hereby withdrawn in light of the amendments filed on 3/24/2021.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.

The Applicant argues that Jain et al. (2012/0042326) fail to teach the amended limitation “receiving, from a data requestor, a request for a device data stream;” as well as the data requestor acting upon the sensor data in general. Remarks filed on 3/24/2021 at 8. The amended limitations have been updated to reflect Shaashua et al. (2015/0019710) which teaches the particular limitations (see Shaashua at Fig. 2, for example device 214 can request an interface of the showing of sensor data which is collected via integration service system 212 which collects various sensor data as shown labeled 202).

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jain et al. (2012/0042326) in view of Shaashua et al. (2015/0019710).
Regarding claims 2, 9 and 16, Jain substantially teaches A computer-implemented method comprising:
accessing, based at least in part on the request, sensor data from a sensor of a device that is configured to execute an application (Fig. 1; ¶¶12, 14-17, 26, sensor sets 108 can include 
accessing device data stream configuration parameters corresponding to the data requestor based at least in part on the request (Fig. 1; ¶23, server 150, as a data requestor, can have tags of metadata set 136 be created, deleted, edited, selected assigned, proposed, and/or accepted by any suitable entity such as all or portion of sensor set 104 being associated with user 112 and/or server 150; ¶24, for example, a meatasensor can supply a tag associated with a sensor data stream to indicate to the server 150 that sensor data coming out of sensors S1 to Sn is related to or associated with a particular tag by processing said sensor data; metasensor can also output received sensor data streams and a processed form of the received sensor data streams in a way that server 150 can access the sensor data streams and select a set of one or more tags, see ¶25; [tag can be added by metasensor into the sensor data stream, where said stream is accepted by the server]),
editing the device data stream based, at least in part, on the device data stream configuration parameters, the device data stream comprising the sensor data and the user-specific application data (Fig. 1; ¶¶23-25, tag can be added by metasensor into the sensor data stream, where said stream is accepted by the server; ¶¶36-42, particular set of relevant tags with respect to sensor sets can be determined by the server itself or by user intervention); and
transmitting the edited device data stream to the data requestor (Fig. 1; ¶¶25, 28, etc.).
However, Jain does not explicitly teach receiving, from a data requestor, a request for a device data stream, based at least in part on the request, accessing, based at least in part on the request, user-specific application data from the application, the device data stream configuration parameters defining privacy setting modifications to the sensor data and the user-specific application data;

based at least in part on the request (Fig. 2, for example, device including interface 214 can show requested data that is collected in the integration service system 212)
accessing, based at least in part on the request, user-specific application data from the application (Figs. 2 and 3; ¶3; ¶28, IoT devices communicating with integration backend systems enable mish mash of data for interoperability of the plurality of devices operating with different sorts of data and protocols; Fig. 3; ¶43, data correlation module has the ability to correlate portions of data sets retrieved from IoT devices, including the ability to correlate based on shared social relation, such as devices owned by "user accounts in the same social group" or data owner profile; such evidence suggests that the underlying data can at least be differentiated based on the exact user account that owns the underlying data [i.e. IoT sensor data] which the integration backend system would have known at the time of receipt of said underlying data from the particular IoT device running some application the device data stream configuration parameters defining privacy setting modifications to the sensor data and the user-specific application data (¶¶73-76, for example, "life line" data comprising various sensor data about a particular person's contextual events can be collected via integration service system 212 as shown in Fig. 2; the accessibility and/or configurability of this "life-line" can be secured via privacy settings per user; ¶52, for example, data aggregated from IoT devices can be put in data buckets "based on user" or based on user-defined groups and such);


Regarding claims 3, 10 and 17, Jain and Shaashua teach the limitations of claims 2, 9 and 16 respectively. Jain further teaches wherein the sensor data comprise at least one of geo-location data, biometric data of the user, time data, environmental data, image data, or audio data (¶14, i.e. GPS).

Regarding claims 5, 12 and 19, Jain and Shaashua teach the limitations of claims 2, 9 and 16 respectively. Jain further teaches wherein the user-specific application data comprise at least one of user login credentials, user communication data, or user account data for one or more services accessed via the device (¶23, for example, user can supply a tag that is associated with a sensor data stream; ¶25, metasensor can process sensor data streams, including tags that were supplied by the user 112).

Regarding claims 6, 13 and 20, Jain and Shaashua teach the limitations of claims 2, 9 and 16 respectively. Jain further teaches wherein the device data stream configuration parameters indicate at least a portion of the sensor data, the user-specific application data, or both, to remove from the device data stream (¶23, tag set 136 can be "deleted" by any suitable entity which would affect the processing of data by the metasensor as shown in Fig. 1 or described in ¶¶24-25).

.

Claims 4, 11 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Jain et al. (2012/0042326) in view of Shaashua et al. (2015/0019710), and further in view of Johnson et al. (2016/0112262).
Regarding claims 4, 11 and 18, Jain and Shaashua teach the limitations of claims 2, 9 and 16 respectively. Jain further teaches wherein the sensor data comprises data used by the application of the device (Fig. 1, sensor data including processed metasensor data can be transmitted to server 150), and
However, the teachings do not explicitly teach wherein the application is executed in an isolated sandbox execution environment of the device.
Johnson from the same field of endeavor teaches wherein the application is executed in an isolated sandbox execution environment of the device (Fig. 1; ¶¶73 and 136, plurality of connected devices, including IoT devices, can operate in a sandboxed application techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Johnson to increase security of an application running with an OS by implementing the isolation policies such as sandboxing techniques (¶73).

s 7, 14 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Jain et al. (2012/0042326) in view of Shaashua et al. (2015/0019710), and further in view of Schaible et al. (2016/0050128).
Regarding claims 7, 14 and 21, Jain and Shaashua teach the limitations of claims 2, 9 and 16 respectively. However, the teachings do not explicitly teach wherein the device data stream configuration parameters indicate at least a portion of the sensor data, the user-specific application data, or both, to remove from the edited device data stream to remove during one or more time periods.
Schaible from the same field of endeavor teaches wherein the device data stream configuration parameters indicate at least a portion of the sensor data, the user-specific application data, or both, to remove from the edited device data stream to remove during one or more time periods (¶¶5 and 48, for example, session constraints established during communication with respect to communications between Internet of Things (IoT) devices can be removed at an end of a session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Schaible to ensure proper routing of unique identifier of device 104 to and from said device. Such ensuring of proper routing would enhance confidence that the transportation of data is sufficiently reliable and is transporting all the data that the device underneath is outputting to an upstream device or another device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Misra et al. (2014/0359552) discloses cloud-based platform-as-a-service offering for sensor driven applications with services and features for life-cycle management; and
Parecki et al. (2014/0059695) disclosing systems and methods for managing location data and providing a privacy framework in context of internet of things data aggregation platform.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458